Judgment unanimously affirmed.
Memorandum: Defendant pleaded guilty to criminal possession of a controlled substance in the second degree in satisfaction of indictment No. 87-112 and to criminal sale of a controlled substance in the third degree in satisfaction of indictment No. 87-154. On appeal, defendant contends that the suppression court improperly precluded inquiry into probable cause for the search warrant which preceded indictment No. 87-112. We find no error. Defendant failed to raise this issue in his motion papers; thus, the suppression court did not err in precluding inquiry (see, CPL 710.20 [1]; 710.60 [1]; 710.70 [3]; People v Coleman, 56 NY2d 269, 274). We have examined defendant’s other contentions and we find them to be without merit. (Appeal from judgment of Oneida County Court, Murad, J. — criminal possession of controlled substance, second degree.) Present — Dillon J. P., Callahan, Doerr, Pine and Lawton, JJ.